Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 -57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-strength" in claim 26 is a relative term which renders the claim indefinite.  The term "high-strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 26 is also rejected for the limitation of “unavoidable steel-associated elements”. It is not clear what impurities ‘elements’ are included or excluded by this limitation. It is unclear which impurity elements are to be restricted, as in which are steel-associated and which are not steel-associated. Therefore the claims is indefinite.

Claim 27 recites the broad recitation ‘P:’, and the claim also recites ‘in particular < 0.04’ which is the narrower statement of the range/limitation.
Claim 27 recites the broad recitation ‘S’, and the claim also recites ‘in particular < 0.0’ which is the narrower statement of the range/limitation.
Claim 27 recites the broad recitation ‘N’, and the claim also recites ‘in particular < 0.0’ which is the narrower statement of the range/limitation.
Claim 29 recites the broad recitation ‘above 50’ twice, and the claim also recites ‘preferably from 70°C to 250°C’ twice which is the narrower statement of the range/limitation.
Claim 30 recites the broad recitation ‘a temperature of 50’, and the claim also recites ‘in particular to a temperature of 70 between rolling passes of the cold-rolling’ which is the narrower statement of the range/limitation.
Claim 33 recites the broad recitation ‘0.1 to 5’, and the claim also recites ‘in particular > 0.5 to 3’ which is the narrower statement of the range/limitation.
Claim 34
Claim 35 recites the broad recitation ‘0.1 to 4’, and the claim also recites ‘in particular > 0.5 to 2.5’ which is the narrower statement of the range/limitation.
Claim 37 recites the broad recitation ‘0.005 to 0.5’, and the claim also recites ‘in particular 0.01 to 0.1’ which is the narrower statement of the range/limitation.
Claim 38 recites the broad recitation ‘0.005 to 0.6’, and the claim also recites ‘in particular 0.01 to 0.3’ which is the narrower statement of the range/limitation.
Claim 39 recites the broad recitation ‘0.005 to 0.6’, and the claim also recites ‘in particular 0.01 to 0.3’ which is the narrower statement of the range/limitation.
Claim 40 recites the broad recitation ‘0.005 to 1.5’, and the claim also recites ‘in particular 0.01 to 0.6’ which is the narrower statement of the range/limitation.
Claim 41 recites the broad recitation ‘< 0.2’, and the claim also recites ‘in particular <0.05’ which is the narrower statement of the range/limitation.
Claim 42 recites the broad recitation ‘< 0.5’, and the claim also recites ‘in particular <0.1’ which is the narrower statement of the range/limitation.
Claim 43 recites the broad recitation ‘0.01 to 3’, and the claim also recites ‘in particular 0.2 to 1.5’ which is the narrower statement of the range/limitation.
Claim 44 recites the broad recitation ‘0.01 to 5’, and the claim also recites ‘in particular 0.3 to 2’ which is the narrower statement of the range/limitation.
Claim 45 recites the broad recitation ‘0.005 to 0.3’, and the claim also recites ‘in particular 0.01 to 0.2’ which is the narrower statement of the range/limitation.
Claim 46
Claim 47 recites the broad recitation ‘0.005 to 0.3’, and the claim also recites ‘in particular 0.01 to 0.1’ which is the narrower statement of the range/limitation.
Claim 48 recites the broad recitation ‘0.001 to 0.08’, and the claim also recites ‘in particular 0.002 to 0.01’ which is the narrower statement of the range/limitation.
Claim 50 recites the broad recitation ‘less than 10 mm’, and the claim also recites ‘preferably less than 4 mm’ which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 27-57 are indefinite as well, from their dependency of indefinite claim 26 
Claims 33-49 are indefinite as well, from their dependency of indefinite claim 27 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-30, 33, 50, 54-55, and 57 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Huang et al. (US-20160281196-A1, hereinafter Huang).

Applicant is reminded that claims 26-30, 33, 50, 54-55, and 57 are rejected under 112(b) as state above.

Regarding claim 26, Huang teaches a high strength dual-phase TRIP steel, and a method for making the high strength dual-phase TRIP steel ([0003]) which reads on a method for producing a steel strip from high strength steel with TRIP properties. Note, Huang teaches the claimed “producing” step (Fig. 2, [0058]). Huang teaches a broad range composition manganese containing steel ([0010]) which meets the claimed composition limitations. Huang further teaches an exemplary embodiment Fe-10Mn-0.47C-2Al-0.7V ([0050]) which fully meets the compositional claim limitations.
In the table below, the compositional ranges of the instant claim, Huang broad range and Huang exemplary embodiment are presented.

Instant claim 26 (wt.%)
Huang Broad Range (wt.%)
Huang Exemplary Embodiment (wt.%)
C
0.0005 to 0.9
0.4 to 0.60
0.47
Mn
more than 3.0 to 12
8 to 12
10
Fe including unavoidable steel-associated elements
Balance
Balance
Balance


Huang further teaches the steel sheets are warm rolled at a temperature of about 150-200°C with a thicknesses reduction ([0061], claim 13) which reads on the limitation of “cold-rolling the steel strip to a required end thickness at a temperature prior to a first rolling pass 
Regarding claim 27, Huang further teaches a broad range composition manganese containing steel ([0010]) which meets the claimed composition addition limitation. Huang teaches an exemplary embodiment Fe-10Mn-0.47C-2Al-0.7V ([0050]) which fully meets the compositional additions claim limitations.
In the table below, the compositional range additions of the instant claim, Huang broad range and Huang exemplary embodiment are presented.

Instant claim 27 (wt.%)
Huang Broad Range Additions (wt.%)
Huang Exemplary Embodiment (wt.%)
One of more of the following:



Al
to 10
1-3
2
Si
to 6
---
---
Cr
to 6
---
---
Nb
to 1.5
---
---
V
to 1.5
0.5-1
0.7
Ti
to 1.5
---
---
Mo
to 3
---
---
Cu
to 3
---
---
Sn
to 0.5
---
---
W
to 5
---
---
Co
to 8
---
---
Zr
to 0.5
---
---
Ta
to 0.5
---
---
Te
to 0.5
---
---
B
to 0.15
---
---
P
max 0.1
---
---
S
max 0.1
---
---
N 
max 0.1
---
---
Ca
to 0.1
---
---


 claim 28, Huang teaches the warm rolled temperature of about 150-200°C ([0061], claim 13) which fully meets the claim limitation.
Regarding claim 29, Huang teaches the steel sheets are warm rolled at a temperature of about 150-200°C with a thicknesses reduction ([0061], claim 13) which reads on “the steel strip is a hot strip or a pre-strip which is heated to a temperature above 50° C to 400°C”.
Regarding claim 30, Huang teaches hot rolling and finishing at 800-1000°C followed by an air cooling process ([0060], claim 14) then warm rolled at a temperature of about 150-200°C ([0061], claim 13) which reads on the limitation. 
Regarding claim 33, Huang exemplary embodiment has Al of 2 wt.% ([0050]) which fully meets the claim limitation. 
Regarding claim 50, Huang further teaches the ingots are hot rolled to produce thick steel sheets with a thickness of 5-6 mm before being warm rolled ([0025]-[0026]). It would be inherent that after warm rolling the sheet, the prior hot rolled sheet would be 5-6 mm or thinner at the end of warm rolling. And the thickness of the warm rolled sheet would meet the claim limitation of less than 10mm.
Regarding claim 54, Huang further teaches that after cold rolling steel sheets are then annealed at a temperature of about 625-660°C  for about 10-300 min ([0063], claim 13) which fully meet the claim limitations.
Regarding claim 55, Huang further teaches after rolling and annealing ([0060]-[0066]) that the high strength dual-phase TRIP steels are electro-polished in a solution of 25% perchloric acid and 75% ethanol (vol.%) at room temperature ([0071]) which reads on acid-cleaning.
 claim 57, the limitations of the claim are pure intended use, devoid of all structure, and so it does not distinguish the method from the teachings of Kawasaki.  Applicant is directed to MPEP 2111.02.
Alternatively, Huang further teaches the steel for use in automotive applications ([0049]) which reads on producing a component for automotive and utility vehicle industry. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 31-32, 34-45, 47-49, 51-53 and 56  are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US-20180298462-A1, hereinafter Sano) in further view of Huang.

Applicant is reminded that claims 26-27, 31-32, 34-45, 47-49, 51-53 and 56 are rejected under 112(b) as state above.

Regarding claim 26, Sano teaches a galvannealed steel sheet ‘strip’ having high strength and ductility while adequately promoting alloying ([0019]) with transformation induced plasticity TRIP ([0219]) for application to an automobile component ([0256]). Sano teaches a 

Instant claim 26 (wt.%)
Sano Broad Range (wt.%)
C
0.0005 to 0.9
0.25 to 0.70
Mn
more than 3.0 to 12
1.00 to 5.00
Fe including unavoidable steel-associated elements
Balance
Balance


Sano is silent to a temperature at the start of the cold rolling the steel strip. Sano states that no particular limitations are set with respect to the cold-rolling step ([0284]). 
Huang teaches a high strength dual-phase TRIP steel, and a method for making the high strength dual-phase TRIP steel ([0003]) for use in automotive applications ([0049]).
 Huang further teaches that steel sheets are warm rolled at a temperature of about 150-200°C ([0061], claim 13) to avoid the occurrence of cracks during the warm rolling process ([0061]).
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating TRIP steel strip as taught by Sano, and to have used the warm temperature range of 150-200°C of Huang ([0061]) for cold rolling because Huang teaches that warm rolling can be used to avoid cracks during the rolling process ([0061]).
There would have been a reasonable expectation of a modified Sano producing a rolled TRIP steel sheet with less cracking. 

 claim 27, Sano further teaches a broad composition elemental additions for the steel sheet ([0023]-[0052]) which encompass the claimed ranges of Cu and P; is the same for the claimed range of Sn; and is within the claimed limitations of Al, Si, Cr, Nb, V, Ti, Mo, W, Co, Zr, Te, B, S, N, and Ca . In the table below the instant claimed composition elemental additions and the elemental Sano broad range additions are compared.

Instant claim 27 (wt.%)
Sano Broad Range Additions (wt.%)
One of more of the following:


Al
to 10
0.005 to 3.50
Si
to 6
0.25 to 2.50
Cr
to 6
0 to 1.50
Nb
to 1.5
0 to 0.50
V
to 1.5
0 to 0.50
Ti
to 1.5
0 to 0.50
Mo
to 3
0 to 1.50
Cu
to 3
0 to 5.00
Sn
to 0.5
0 to 0.50
W
to 5
0 to 0.50
Co
to 8
0 to 1.00
Zr
to 0.5
0 to 0.05
Ta
to 0.5
---
Te
to 0.5
0 to 0.05
B
to 0.15
0 to 0.003
P
max 0.1
0.15 or less
S
max 0.1
0.03 or less
N 
max 0.1
0.02 or less
Ca
to 0.1
0 to 0.05


In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 31, Sano broad range has C: 0.25 to 0.70 wt.% ([0024]) which overlaps the claimed range. 

Regarding claim 32, Sano broad range has Mn: 1.00 to 5.00wt.% ([0026]) which close to  the claimed range. 
In this case, the prior art value 5.00% is considered close enough to the claimed range endpoint of >5.00% that the skilled artisan would have expected the processes to have yielded similar results.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Regarding claim 34, Sano broad range has Si: 0.25 to 2.50 ([0025]) which within the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 35, Sano broad range has Cr: 0 to 1.50 ([0035]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 36, Sano broad range has Al: 0.005 to 3.50 wt.% ([0027]), Si: 0.25 to 2.50  wt.% ([0025]), and Cr: 0 to 1.50  wt.%([0035]). The summation of Al, Si and Cr ranges is between 0.255 wt.% to 7.50 wt.% which overlaps the claimed summation range.

Regarding claim 37, Sano broad range has Nb: 0 to 0.50 ([0033]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 38, Sano broad range has V: 0 to 0.50 ([0034]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 39, Sano broad range has Ti: 0 to 0.50 ([0032]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 40, Sano broad range has Mo: 0 to 1.50 ([0036]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 41, Sano broad range has Sn: 0 to 0.50 ([0046]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 claim 42, Sano broad range has Cu: 0 to 5.00 ([0037]) which encompasses the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 43, Sano broad range has W: 0 to 0.50 ([0043]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 44, Sano broad range has Co: 0 to 1.00 ([0051]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 45, Sano broad range has Zr: 0 to 0.05 ([0044]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 47, Sano broad range has Te: 0 to 0.05 ([0048]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 48, Sano broad range has B: 0 to 0.003 ([0039]) which overlaps the claimed range. 

Regarding claim 49, Sano broad range has Ca: 0 to 0.05 ([0040]) which overlaps the claimed range. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 51, Sano further teaches a melting step of the chemical composition ([0271]-[0272]) of the Mn contain steel ([0023]-[0052]) which reads on melting a melt of Mn contain steel. 
Sano further teaches slab from continuous casting ‘thin slab casting’ can be affected by the composition ([0171]) which reads on casting the melt to form a pre-strip through a thin slab casting process.
Sano further teaches heating the slab to before hot-rolling to a temperature of 1000 to 1300°C ([0274]) which encompasses the claimed range re-heating temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Sano further teaches coiling at 700°C or below ([0282]) which reads on the reeling limitation.   
Regarding claim 52, Sano further teaches cooling the hot rolled sheet to a range of 300°C to 700°C before coiling ([0280]-[0282]). Sano further teaches that the hot-rolled steel sheets were fed into a furnace, held for 60 min at the coiling temperature ([0315]) which overlaps the claimed annealing temperature and is within the annealing duration range.

Regarding claim 53, Sano teaches the hot-rolled steel sheet is formed into a cold rolled sheet ([0283]-[0284]) which meet the limitation.
Regarding claim 56, Sano further teaches plating the cold rolled steel sheet by immersing in a hot-dip galvanizing bath to make the steel sheet into a hot-dip galvanized steel sheet ([0298]) which meet the claim limitation of a metallic or inorganic protection coating.

Claim 46  is rejected under 35 U.S.C. 103 as being unpatentable over Sano and Huang in further view of Kawasaki et al. (US-20170298482-A1, hereinafter Kawasaki).

Applicant is reminded that claim 46 is rejected under 112(b) as state above.

Regarding claim 46, Sano is silent on the addition of Ta to the rolled TRIP steel. 
Kawasaki teaches high-strength steel sheet and method for manufacturing same (title) with the TRIP phenomenon ([0118]) for making parts in the industrial field of automobiles ([0001]). Kawasaki further teaches a broad range composition overlapping the composition of instant claim 26 ([0024]). Kawasaki further teaches adding Ta from 0.001 or more and 0.010 or less ([0074]) for increasing the strength of the steel sheet through strengthening by precipitation [(0075)].
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating TRIP steel strip as taught by Sano, and to have selected and 
There would have been a reasonable expectation of a modified Sano producing a stronger automobile part of the TRIP steel sheet. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-48, 51-54, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17, 24-26, and 34 of copending Application No. 16/333,920 (‘920). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-15 of ‘920 teach a steel composition which overlaps the composition recited in the instant claims 26-27 and 31-48.  In the table below are the composition claims of the instant claims and the claims of ‘920.


Instant claim 26 (wt.%)
Claims 14-15 of ‘920
C
0.0005 to 0.9
0.0005 to 0.9
Mn
more than 3.0 to 12
4 to 12
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 27 (wt.%)

One of more of the following:


Al
to 10
to 10
Si
to 6
to 6
Cr
to 6
to 6
Nb
to 1.5
to 1
V
to 1.5
to 1.5
Ti
to 1.5
to 1.5
Mo
to 3
to 3
Cu
to 3
to 3
Sn
to 0.5
to 0.5
W
to 5
to 5
Co
to 8
to 8
Zr
to 0.5
to 0.5
Ta
to 0.5
to 0.5
Te
to 0.5
to 0.5
B
to 0.15
to 0.15
P
max 0.1
< 0.1
S
max 0.1
< 0.1
N 
max 0.1
< 0.1
Ca
to 0.1
---


Claims 24-26 of ‘920 teach producing the steel by melting, casting, hot rolling, reeling and annealing the steel prior to cold rolling which reads on instant claims 26 and 51-53.
Claims 14 and 17 of ‘920 teach the process of cold rolling and a cold rolling temperature range of 60°C  to 450°C which overlaps the cold rolling process and the cold rolling temperature of 50°C to 400°C in instant claims 26 and 28-30. 

Claim 26 of ‘920 teaches annealing after cold rolling at 500°C to 840°C for 1min to 24h which are within the ranges of claim 54. 
Claim 16 of ‘920 teaches galvanizing the steel which is substantially similar to the coating claims of instant claim 56.
Claim 34 of ‘920 teaches the flat steel product is used in the automotive industry which reads on a component for the automotive industry of instant claim 57. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 


Claims 26-48, and 54-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 23-25, and 31-32 of copending Application No. 16/333,947 (‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-24 of ‘947 teaches an overlapping TRIP steel composition as that recited in the instant claims 26-27 and 31-48. In the table below are the compositions claims of the instant claims and the claims of ‘947.

Instant claim 26 (wt.%)
Claims 23-24 of ‘947
C
0.0005 to 0.9
0.0005 to 0.9
Mn
more than 3.0 to 12
4 to 12
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 27 (wt.%)

One of more of the following:


Al
to 10
0 to 10
Si
to 6
0 to 6
Cr
to 6
0 to 6
Nb
to 1.5
0 to 1
V
to 1.5
0 to 1.5
Ti
to 1.5
0 to 1.5
Mo
to 3
0 to 3
Cu
to 3
0 to 3
Sn
to 0.5
0 to 0.5
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5

to 0.5
0 to 0.5
Te
to 0.5
0 to 0.5
B
to 0.15
0 to 0.15
P
max 0.1
less than 0.1
S
max 0.1
less than 0.1
N 
max 0.1
less than 0.1
Ca
to 0.1
---


Claim 14 of ‘947 teaches producing a manganese steel having a TRIP effect which reads on the producing claim of instant claim 26.
Claims 14 and 32 of ‘947 teach the process of cold rolling and a cold rolling temperature range of 60°C  to 450°C which overlaps the rolling process and the cold rolling temperature of 50°C to 400°C in instant claims 26 and 28-30. 
Claim 14 of ‘947 teaches annealing after cold rolling at 500°C to 840°C for 1min to 24h which are within the ranges of instant claim 54. 
Claim 14 of ‘947 teaches a skin pass roll after cold rolling which meeting the limitation of instant claim 55. 
Claim 25 of ‘947 teaches coating the flat steel product metallically, inorganically or organically which is substantially similar to the coating claims of instant claim 56.
Claim 31 of ‘947 teaches the flat steel product is used in the automotive industry which reads on a component for the automotive industry of instant claim 57. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 26-48, and 56-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18, 26, 29-30, 32 and 36 of copending Application No. 16/333,954 (‘954). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 17, and 29-30 of ‘954 teaches an overlapping TRIP steel composition as that recited in the instant claims 26-27 and 31-48. In the table below are the composition claims of the instant claims and the claims of ‘954.

Instant claim 26 (wt.%)
Claims 17 and 29-30 of ‘954
C
0.0005 to 0.9
0.0005 to 0.9
Mn
more than 3.0 to 12
4 to 12
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 27 (wt.%)

One of more of the following:


Al
to 10
0 to 10
Si
to 6
0 to 6
Cr
to 6
0 to 6
Nb
to 1.5
0 to 1
V
to 1.5
0 to 1.5

to 1.5
0 to 1.5
Mo
to 3
0 to 3
Cu
to 3
0 to 3
Sn
to 0.5
0 to 0.5
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5
Ta
to 0.5
0 to 0.5
Te
to 0.5
0 to 0.6
B
to 0.15
0 to 0.15
P
max 0.1
less than 0.1
S
max 0.1
less than 0.1
N 
max 0.1
less than 0.1
Ca
to 0.1
---


Claim 17 of ‘954 teaches producing a manganese steel having a TRIP effect which reads on the producing claim of instant claim 26.
Claims 18 and 26 of ‘954 teach a deformation process claimed as cold rolling and a deformation temperature range of 60°C  to 450°C which overlaps the rolling process and the cold rolling temperature of 50°C to 400°C in instant claims 26 and 28-30. 
Claim 32 of ‘954 teaches coating the flat steel product metallically, inorganically or organically which is substantially similar to the coating claims of instant claim 56.
Claim 36 of ‘954 teaches the steel component is used in the automotive industry which reads on a component for the automotive industry of instant claim 57.
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luo (CN-104328360-A) contains TRIP steel and warm rolling.
Georgeou et al. (WO-2014180456-A1) contains TRIP steel with overlapping composition and similar method.
Wakabayashi et al. (US-20140342183-A1) contains TRIP steel with overlapping composition and similar method.
Rieger et al. (EP-2383353-B1) contains TRIP steel with overlapping composition and similar method.
He (WO-2015077932-A1) contains TRIP steel with overlapping composition, similar method, and warm rolling.
Sahin et al. (WO-2015195062-A1) contains TRIP steel with overlapping composition and similar method.
Lv et al. (CN-102912219-A) contains TRIP steel with overlapping composition and similar method.
Guelton et al. (US-6358338-B1) contains TRIP steel with overlapping composition and similar method and skin pass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734